IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MURRYSVILLE WATCH COMMITTEE,                :   No. 56 WAL 2022
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
MUNICIPALITY OF MURRYSVILLE                 :
ZONING HEARING BOARD AND                    :
MUNICIPALITY OF MURRYSVILLE                 :
          v.                                :
                                            :
                                            :
OLYMPUS ENERGY LLC                          :
         v.                                 :
                                            :
                                            :
DAVID AND CINDY GESUALE, DOUGLAS            :
AND DAVID GEIGER, BARRY AND                 :
PAMELA PAULISICK, FREE GOSPEL               :
CHURCH, INC., DORIS AND JURGEN              :
EKBERT, AND SAMUEL AND REGINA               :
STAYMATES,                                  :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 10th day of August, 2022, the Petition for Allowance of Appeal is

DENIED.